*225
ORDER

PER CURIAM.
Upon consideration of the motion for a certificate of appealability and for summary reversal, it is
ORDERED that the motion for certificate of appealability be denied. See 28 U.S.C. § 2253(c). Because appellant has not made “a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), no certificate of appealability is warranted. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Appellant may not challenge his District of Columbia conviction in federal court unless his remedy under D.C.Code § 23-110(g) is inadequate or ineffective to test the legality of his detention. See, e.g., Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C.Cir.1998). It is
FURTHER ORDERED that the motion for summary reversal be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. Because no certificate of appealability has been allowed, no mandate will issue.